DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 36, 44, 50, each claim recites “in response to determining the request specifies deleting all data for the object, deleting all versions of the object 
For the same reasons as stated above, claims 37-43, 45-49, and 51-55 are also rejected because they are depending on claims 36, 44 and 50, respectively, containing the same deficiency.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.

[0063]   The systems and methods described herein for supporting object versioning may allow efficient logical deletion of a stored object, using the delete marker described 
above. In some embodiments, a DELETE KEY operation may behave differently from the DELETE VERSION API described herein, in that a version-id is not specified for a DELETE KEY operation. For example, if the versioning state of the targeted bucket is enabled when a DELETE KEY operation is issued, this API may cause the storage system to create a new delete marker as the latest object version for the specified user 
key, and may assign a unique version-id to the delete marker. As noted above, the delete marker may not store any object data (i.e. the contents of the delete marker object may be empty), but the delete marker object may include metadata, such as that described herein. In this example, subsequent attempts to retrieve an object having the specified key without specifying a version-id (e.g. using GET OBJECT, GET ACL, or COPY) may return an error indication (e.g., 404 Object Not Found, or similar). Note, however, that in this case, the storage system may not have actually deleted any data objects, or the contents thereof, and the data object versions previously stored in the bucket may be addressable (and/or their contents accessible) using retrieval operations that specify their version-ids. Note that in some embodiments, the requester may need 
[0067]   As previously noted, a different operation, e.g., a DELETE VERSION operation defined by the API, may in some embodiments be used to permanently delete a version of a stored data object. In such embodiments, this API may provide the only way 
to permanently delete object versions that are protected by versioning, while objects having a sentinel version-id value may be overwritten and/or deleted in other ways. 
Since this API facilitates the irreversible, permanent deletion of data, it may be a privileged operation that can only be performed by the owner of the bucket containing the data object version targeted for deletion and/or by another privileged user to whom permission to permanently delete a version of a stored data object has been granted. In some embodiments, as long as a user/subscriber is not acting as the bucket owner or as a privileged user, the user/subscriber cannot irreversibly delete the data stored in a bucket. Note that this DELETE VERSION operation is different from the DELETE KEY operation described above in that a version-id must be specified for the DELETE VERSION operation. As noted above, in some embodiments, the requester may need to have permission to modify the contents of the target bucket, to have permission to delete the specified object version, and/or to be acting as the bucket owner or as a privileged user in order to perform a DELETE VERSION operation.
[0089]   As described above, when a versioning feature supported by a storage system is off, a delete type operation may actually delete data from a bucket in the storage system. FIG. 11E illustrates a DELETE KEY operation on bucket 1120 while the 
("photo.gif') and a version-id having the special sentinel value is deleted. The result of this operation is illustrated in FIG. 11F, which illustrates that bucket 1120 no longer contains any objects having the user key "photo.gif'.
[0092]   FIG. 11K    illustrates a DELETE KEY     operation targeting bucket 1127 following the operations illustrated in Figs 11I and 11J, and while the versioning feature is still suspended for bucket 1127. In this example, the DELETE KEY operation specifies the user key "photo.gif', but does not specify a version-id. In response to this DELETE KEY operation, the system deletes the data of an object previously stored in30 bucket 27 that has the user key "photo.gif' and a version-id with the special sentinel value. The system then marks this object as a delete marker object in bucket 1127. The 
result of this DELETE KEY operation is illustrated in FIG. 11L, which depicts bucket 1127 storing two of the previously stored versions of the object "photo.gif' (those stored while versioning was enabled) and the newly marked delete marker for the "photo.gif" user key. In this example, the delete marker becomes the latest version of the data object.
[0115]   Note that in some embodiments of the APIs described herein, various pairs of operations may be initiated by a user/requester using the same API, but the requester may specify a different number of input parameter values for the two operations (e.g., the requester may specify an additional version-id value for one operation in the pair). In such embodiments, PUT, GET, COPY, and DELETE type operations may be invoked 
value) in the operation call. In other embodiments, different APIs may be defined for two similar operations, one of which expects a version-id value to be specified, and one of which does not include (or expect) a version-id value to be specified. For example, the GET OBJECT API described herein may be invoked with or without specifying a version-id. In other embodiments, two different APIs may be defined for a GET 
OBJECT type operation (e.g., a GET KEY operation that does not take a version-id input, and a GET OBJECT VERSION operation that takes an additional version-id input). Similarly, the COPY OBJECT API described herein may be invoked with or without specifying a version-id. However, in other embodiments, two COPY OBJECT type APIs may be defined (only one of which takes a version-id input). Conversely, two different DELETE OBJECT type APIs (DELETE KEY and DELETE VERSION) are defined herein. In other embodiments, a single DELETE OBJECT API may be defined that can be invoked with or without specifying a version-id value.

	As shown in above, none of the paragraphs explicitly define “in response to determining the request specifies deleting all data for the object, deleting all versions of the object having the specified user key and deleting the current object having the specified user key” as recited in claims 36, 44 and 50, respectively.
a user key be deleted from a bucket that is owned by the requester (e.g., a bucket owned by a user who is a storage service subscriber), and/or that is currently being accessed”, but neither of the paragraph explicitly teaches to deleting all versions of the object having the specified user key and deleting the current object having the specified user key. In fact, “DELETE KEY” instruction may be issued to request that a user key be deleted from a bucket.
	Paragraph [0067] merely teaches “a different operation, e.g., a DELETE VERSION operation defined by the API, may in some embodiments be used to permanently delete a version of a stored data object. In such embodiments, this API may provide the only way to permanently delete object versions that are protected by versioning, while objects having a sentinel version-id value may be overwritten and/or deleted in other ways”, and “Note that this DELETE VERSION operation is different from the DELETE KEY operation described above in that a version-id must be specified 
	Paragraph [0089] merely define the object stored in bucket 1120 that has the specified user key ("photo.gif') and a version-id having the special sentinel value is deleted in response to DELETE KEY operation, but fails to explicitly disclose “deletes, in response to determination that request specifies deleting all data for the object, all version of the object having a specified user key”.
	Paragraph [0092] merely teaches that the system deletes the data of an object previously stored in bucket 1127 that has the user key "photo.gif and a version-id with the special sentinel value in response to this DELETE KEY operation, which is different from “deleting all versions of the object having the specified user key and deleting the current object having the specified user key in response to determining the request specifies deleting all data for the object”.
	Paragraph [0115] merely defines that various pairs of operations may be initiated by a user/requester using the same API, i.e., users may initiate version-specific operations by specifying additional input. Paragraph [0115] further recites that the requester may specify a different number of input parameter values for the two operations, i.e., two different DELETE OBJECT type APIs (DELETE KEY and DELETE 
	Therefore, at least the above-noted sections of Applicant's Detailed Description fail to provide sufficient written description of the invention to one skilled in the art a process by which the system deletes, in response to determination that request specifies deleting all data for the object, all version of the object having a specified user key. Thus, the 112(a) rejection of claim 36 is maintained.
Claims 44 and 50 did not comply with the written description requirement for at least reasons similar to those expressed above for claim 36; and the 112(a) rejection of claims 44 and 50 is maintained. 
Dependent claims 37-43, 45-49 and 51-55 are rejected for depending from the above-noted claims. At least because the independent claims from which claims 37-43, 45- 49 and 51-55 depend have not been shown to comply with the written description requirement, the rejection of these claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZHUO H LI/           Primary Examiner, Art Unit 2133